Citation Nr: 1706340	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  15-02 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, claimed as secondary to service-connected disabilities.  

2.  Entitlement to service connection for sleep apnea, to include as secondary to psychiatric disability.

3.  Entitlement to service connection for insomnia, to include as secondary to psychiatric disability.

4.  Entitlement to VA medical treatment for a psychosis or mental illness under the provisions of 38 U.S.C.A. § 1702.

5.  Entitlement to special monthly compensation based on the need of a spouse for regular aid and attendance.



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from March 1957 to December 1960 and from December 1988 to January 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision and April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In this case, the Veteran specifically requested service connection for depression.  However, the evidence of record contains a diagnosis of mood disorder.  The Board has recharacterized the issue on appeal to allow for consideration of all psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for psychiatric disability, claimed as secondary to service-connected disabilities, entitlement to service connection for sleep apnea, to include as secondary to psychiatric disability, entitlement to service connection for insomnia, to include as secondary to psychiatric disability, and entitlement to special monthly compensation based on the need of a spouse for regular aid and attendance, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no evidence of psychosis within two years after discharge from active service in January 1991.  

2.  There is no evidence of mental illness within two years after discharge from active service in January 1991.


CONCLUSION OF LAW

The criteria for entitlement to VA medical treatment for a psychosis or mental illness under the provisions of 38 U.S.C.A. § 1702 have not been met.  38 U.S.C.A. § 1702 (West 2014); 38 C.F.R. § 3.384 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this respect, the Veteran did not receive a notice letter specific to the claim for entitlement to VA medical treatment for a psychosis or mental illness under the provisions of 38 U.S.C.A. § 1702.

Concerning error in notice, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has previously held that any notice error was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the United States Supreme Court (Supreme Court) reversed that decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden upon VA.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id.   

In the instant case, the Veteran has not identified any deficiency in notice nor has the Veteran alleged any harmful error.  See Shinseki v. Sanders, 556 U.S. 396   (2009) (An error in notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  Even so, the evidence does not show that any error prejudiced the Veteran as a reasonable person would have been expected to understand what was needed to support the claim for entitlement to service connection for psychosis or mental illness for the purpose of establishing eligibility for VA treatment pursuant to the provisions of 38 U.S.C.A. § 1702 based on the information that was provided to him during the course of his appeal.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed.Cir.2007) (noting that defects in notice are not prejudicial where the claimant had actual knowledge or a reasonable person could be expected to understand).  Specifically, the April 2014 rating decision and the November 2015 supplemental statement of the case informed the Veteran that a determination of service connection under 38 U.S.C.A. § 1702 is for the purpose of providing eligibility for VA medical treatment for those who develop an active psychosis or any active mental illness within two years from the date of separation from such service and before the end of the two-year period beginning on the last day of the Persian Gulf War.  The Veteran was advised that his claim was denied as the evidence showed that he was not diagnosed with a psychiatric disability within the required time period.  In addition, the Veteran filed a substantive appeal and specifically referenced the provisions of 38 U.S.C.A. § 1702.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).

For the foregoing reasons, the Board finds that any error in notice is not prejudicial to the Veteran and the Board may proceed with a decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Furthermore, the Board finds that VA fulfilled its duty to assist the Veteran.  The claims file contains the Veteran's service treatment records, VA treatment records, private medical treatment records, and VA examination reports.  

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.

Legal Criteria and Analysis

Under 38 U.S.C.A. § 1702 (a), any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a veteran of World War II, before February 1, 1957, in the case of a veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service for the purposes of receiving VA medical treatment.

Under 38 U.S.C.A. § 1702 (b), any veteran of the Persian Gulf War who develops an active mental illness shall be deemed to have incurred such disability in the active military, naval or air service if the disability is developed within two years after discharge or release from active service and before the end of the two-year period beginning on the last day of the Persian Gulf War, for the purposes of receiving VA medical treatment.

Under 38 C.F.R. § 3.384, the term psychosis is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

First, the Board will not address the Veteran's first period of active service as he did not serve during World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War.  Accordingly, the provisions of 38 U.S.C.A. § 1702 do not apply to that period of active service.  

Concerning his period of active service during the Persian Gulf War from December 1988 to January 1991, there is no evidence of a diagnosis of a psychosis within two years of discharge from active service.  38 C.F.R. § 3.384.  Furthermore, there is no evidence of a mental illness within two years after discharge from active service.  38 U.S.C.A. § 1702 (b).  Furthermore, the Veteran has not alleged that he has a psychiatric disability related to active service nor has he asserted that a psychiatric disability had its onset during active service or within proximity to his discharge from active service.  A July 2013 VA medical examination report shows that the Veteran denied any mental problem, denied any depression, anxiety, psychosis or any other issues when asked about his mental history.  In addition, he only related his psychiatric disability to his service-connected disabilities.  In this respect, a substantive appeal received by VA in December 2014 to perfect an appeal of entitlement to service connection for psychiatric disability, shows that the Veteran stated that service connection should be established for "depression" and referenced an attached statement from a physician in support of his claim.  The attached statement consists of a completed Disability Benefits Questionnaire which included a medical opinion from a private physician, who opined that the Veteran's mood disorder was secondary to medical condition and referenced the Veteran's service-connected bilateral hearing loss and tinnitus.  There is no evidence of a diagnosis of a psychiatric disability until decades after the Veteran's separation from active service.  The service treatment records and post-service treatment records do not reflect any findings of psychosis or mental illness within two years after discharge from active service.  38 U.S.C.A. § 1702.  

In light of the above, the preponderance of the evidence is against the claim.  The benefit of the doubt doctrine is not for application and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to VA medical treatment for a psychosis or mental illness under the provisions of 38 U.S.C.A. § 1702 is denied.


REMAND

In this case, the Veteran claims that his psychiatric disability is related to his service-connected disabilities.  See 38 C.F.R. § 3.310.  In this respect, the Veteran was provided a VA medical examination in July 2013.  The VA examiner responded "no" when asked if the Veteran now had or has ever been diagnosed with a mental disorder.  The examination report noted that there was "no mental disorder diagnosis."  However, since that time, the Veteran submitted a Mental Disorders (Other than PTSD and Eating Disorders) Disability Benefits Questionnaire (DBQ), which was completed in September 2014.  The physician listed a diagnosis of mood disorder secondary to medical condition.  However, the Board finds that the opinion is not adequate to support an award of service connection for psychiatric disability.  While the physician indicated the debilitating nature of the Veteran's service-connected bilateral hearing loss and tinnitus, the Board notes that the Veteran is only assigned a disability rating of 10 percent for bilateral hearing loss, indicating a more mild impairment than asserted by the private physician.  Further, during the most recent VA audiological examination in September 2010, the VA examiner noted significant effects on occupation and effects on daily life, but that the effects on daily life included difficulty hearing, trouble with clarity of words, difficulty with volume of television, and understanding speech in background noise.  However, the Veteran exhibited a 92 percent speech discrimination score in both ears and his speech recognition performance was described as "good."  The examination report also noted that the Veteran reported that he was now able to adapt to his tinnitus.  The Board finds that the private physician's opinion does not provide a sufficient rationale for the finding that the service-connected bilateral hearing loss and tinnitus proximately caused or aggravated his psychiatric disability and a VA examination and opinion is required.  38 C.F.R. § 3.159 (c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In addition, the Veteran claims that his insomnia is related to active service and/or his psychiatric disability.  As the claim for service connection for psychiatric disability is being remanded for additional development, the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The Board also finds that a new VA medical opinion is required.  In this respect, the Veteran was provided a VA psychiatric examination in July 2013.  The July 2013 VA examiner opined that the Veteran's current sleep difficulty was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  The rationale for the opinion was that the Veteran's current sleep difficulty was multifactorial as he was diagnosed with obstructive sleep apnea, RLS, caffeine use, and inadequate sleep hygiene.  The VA examiner did not address the contentions related to "watch duties" during active service and the effects, if any, on his sleep.  The September 2014 DBQ, completed by a private physician, included a diagnosis of sleep disorder due to mood disorder, insomnia type.  Thus, the record contains conflicting evidence as to the etiology of the Veteran's insomnia.  As noted above, a July 2013 VA examiner provided a negative nexus opinion while a private physician,  D. V. O., D.O., provided several opinions dated in October 2012, November 2012, and March 2013, indicating a relationship between the Veteran's insomnia and his military service, referencing his "watch standing" duties during active service.  However, the private physician did not refer to any evidence reviewed, including the many service medical treatment records dated until 1991, which are absent for any complaints related to sleep.  Accordingly, the Board finds that a new VA medical opinion is required.  

In addition, the Veteran contends that his sleep apnea is related to active service or related to his psychiatric disability.  Again, the claim for service connection for psychiatric disability is being remanded for additional development and the claims are inextricably intertwined.  See Harris, supra.  Furthermore, the Board finds that a new VA medical opinion is required.  In this respect, the Veteran was provided a VA medical examination in August 2013.  The VA examiner opined that the claimed condition was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale for the opinion was that sleep apnea was diagnosed twenty years after separation from Navy (1991) and no permanent residual or chronic disability subject to "S/C" is shown by the service medical treatment records or demonstrated by evidence immediately (within 1 year) following service.  The VA examiner did not discuss the Veteran's statements regarding his watch duties during active service and whether this caused his sleep apnea.  A new VA opinion is required.  

Finally, the Veteran is seeking special monthly compensation based on the need of his spouse for regular aid and attendance.  A veteran entitled to compensation at the rates provided in 38 U.S.C.A. § 1114, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for dependents, to include a spouse who is significantly disabled as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. § 3.351 (a)(2) (2016).  As the other remanded claims for service connection may establish the basic criteria for additional compensation, i.e., a disability rated 30 percent or higher, the claims are inextricably intertwined.  See Harris, supra.  The Board must defer adjudication of this claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA medical examination for his claimed psychiatric disability.  The claims file must be made available for review and noted as such in the examination report.  After a review of the claims file, the examiner is asked to address the following: 

*Identify the current psychiatric diagnoses.  

*Is it at least as likely as not (50 percent probability or higher) that any psychiatric disability is proximately due to the Veteran's service-connected bilateral hearing loss and/or tinnitus?  

*Is it at least as likely as not (50 percent probability or higher) that any psychiatric disability is chronically aggravated by the Veteran's service-connected bilateral hearing loss and/or tinnitus?  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

Rationale must be provided for all opinions reached.

2.  Request an addendum opinion regarding the claim for service connection for insomnia.  The claims file must be made available for review and noted as such in the examination report.  After a review of the claims file, the examiner is asked to address the following: 

*Is it at least as likely as not (50 percent probability or higher) that the insomnia was incurred in or otherwise related to active service?

* Is it at least as likely as not (50 percent probability or higher) that the insomnia is proximately due to a psychiatric disability?  

*Is it at least as likely as not (50 percent probability or higher) that the insomnia is chronically aggravated by a psychiatric disability?  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

Rationale must be provided for all opinions reached.  The examiner must address the Veteran's statements relating his insomnia to active service, to include "watch" duties, and the private physicians' opinions relating the Veteran's insomnia to active service.   

3.  Request an addendum opinion regarding the claim for service connection for sleep apnea.  The claims file must be made available for review and noted as such in the examination report.  After a review of the claims file, the examiner is asked to address the following: 

*Is it at least as likely as not (50 percent probability or higher) that the sleep apnea was incurred in or otherwise related to active service?

* Is it at least as likely as not (50 percent probability or higher) that the sleep apnea is proximately due to a psychiatric disability?  

*Is it at least as likely as not (50 percent probability or higher) that the sleep apnea is chronically aggravated by a psychiatric disability?  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

Rationale must be provided for all opinions reached.  The examiner must address the Veteran's statements relating his sleep apnea to active service, to include "watch" duties, and the private physicians' opinions relating the Veteran's sleep disabilities to active service.   

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his attorney.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


